DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The Amendment filed on 02/23/2021 has been entered. Claims 1-20 are pending in the instant patent application. Claims 1, 7, 9 and 15 are amended. This Final Office Action is in response to the claims filed.
Response to Claim Amendments
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §101 rejections. The rejections remain pending and are updated and addressed below in light of the amendments and per guidelines for 101 analysis (PEG 2019)
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §103 rejections. The rejections remain pending and are updated and addressed below in light of the amendments and newly cited art.
In addition, the amendments have necessitated new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 and 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 13 and 19 recites the limitation "the demand data" in the limitation.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear and indefinite as to whether “the demand data” is in reference to “historical demand data” or a different set of data. Claims 14 and 20 fail to cure these deficiencies and thus are also rejected. Appropriate correction is required.

Response to 35 U.S.C. §101 Arguments
Applicant’s arguments regarding 35 U.S.C. §101 rejection of the claims have been fully considered, but are not persuasive.
Regarding Applicant’s arguments that the claims do not fall into the groupings of abstract ideas under the PEG 2019 101 guidance, Examiner respectfully disagrees. The claims as currently written still fall within the grouping of abstract ideas, notably Certain Methods of Organizing Activity (managing personal behavior or relationships or interactions between people). Furthermore, the claims as currently written do not include any additional elements or combination of additional elements that would integrate the judicial exception into a practical application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



	Regarding Claims 1-8, they are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 1-8 are directed to the abstract idea of a request for transport services that identifies a rider, an origin and a destination.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 1, claim 1 recites receiving, a request for transport services transmitted over a network, the request including data identifying a rider, an origin, and a destination; determining, based on the origin and the destinations that the transport request is eligible to be serviced, at least in part, by a vertical take-off and landing (VTOL) aircraft; sending, an itinerary data for servicing the transport request, the itinerary data including identifying a leg serviced by the VTOL aircraft; receiving confirmation data indicating that the rider has boarded the VTOL aircraft; accessing historical demand data indicating a variation in demand over time and that includes an expected number of riders in a given time period; determining, based on a comparison between the historical demand data and a current time and day, that the VTOL aircraft should wait for additional riders; and sending an instruction to the VTOL aircraft to take-off responsive to one or more conditions being met.
	These claim limitations fall within the Certain Methods of Organizing Human Activity due to the managing of personal behavior notably the transporting services of a rider based on information being sent to a client device and interaction of the user with the client device (interactions between a user and a computer).

	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a client device, a network and one or more processors. The client device, a network and one or more processors are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 1 includes various elements that are not directed to the abstract idea under 2A. These elements include a client device, a network, one or more processors and the generic computing elements described in the Applicant's specification in at least Para 0111-0113. These elements do not amount to more than the abstract idea because it adds insignificant extrasolution activity such as mere data gathering, and a generic computer performing generic functions. In addition, the receiving, sending and accessing limitations of Claim 1 recites computer functions that the courts have recognized as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)…at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information; Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).

	Regarding Claims 9-14, they are directed to a computer readable storage medium, however the claims are directed to a judicial exception without significantly more. Claims 9-14 are directed to the abstract idea of a request for transport services that identifies a rider, an origin and a destination.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 9, claim 9 recites receiving, a request for transport services, the request including data identifying a rider, an origin, and a destination; determining based on the origin and the destination that the transport request is eligible to be serviced, at least in part, by a vertical take-off and landing (VTOL) aircraft; sending an itinerary data for servicing the transport request, the itinerary data including identifying a leg serviced by the VTOL aircraft; receiving confirmation data indicating that the rider has boarded the VTOL aircraft; accessing historical demand data indicating a variation in demand over time and that includes an expected number of riders in a given time period; determining, based on a comparison between the historical demand data and a current time and day, that the VTOL aircraft should wait for additional riders; and sending an instruction over the network to the VTOL aircraft to take-off responsive to one or more conditions being met.
	These claim limitations fall within the Certain Methods of Organizing Human Activity due to the managing of personal behavior notably the transporting services of a rider based on information being sent to a client device and interaction of the user with the client device (interactions between a user and a computer).

	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a client device, a network and one or more processors. The client device, a network and one or more processors are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 9 includes various elements that are not directed to the abstract idea under 2A. These elements include a client device, a network, one or more processors and the generic computing elements described in the Applicant's specification in at least Para 0111-0113. These elements do not amount to more than the abstract idea because it adds insignificant extrasolution activity such as mere data gathering, and a generic computer performing generic functions. In addition, the receiving, sending and accessing limitations of Claim 9 recites computer functions that the courts have recognized as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)…at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information; Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).

	Regarding Claims 15-20, they are directed to a system, however the claims are directed to a judicial exception without significantly more. Claims 15-20 are directed to the abstract idea of a request for transport services that identifies a rider, an origin and a destination.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 15, claim 15 recites receiving, a request for transport services, the request including data identifying a rider, an origin, and a destination; determining based on the origin and the destination that the transport request is eligible to be serviced, at least in part, by a vertical take-off and landing (VTOL) aircraft; sending, an itinerary data for servicing the transport request, the itinerary including data identifying a leg serviced by the VTOL aircraft; receiving confirmation data indicating that the rider has boarded the VTOL aircraft; accessing historical demand data indicating a variation in demand over time and that includes an expected number of riders in a given time period; determining, based on a comparison between the historical demand data and a current time and day, that the VTOL aircraft should wait for additional riders; and sending an instruction over the network to the VTOL aircraft to take-off responsive to one or more conditions being met.
	These claim limitations fall within the Certain Methods of Organizing Human Activity due to the managing of personal behavior notably the transporting services of a rider based on information being sent to a client device and interaction of the user with the client device (interactions between a user and a computer).

	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a client device, a non-transitory computer readable storage medium, a network and one or more processors. The a client device, a non-transitory computer readable storage medium, a network and one or more processors are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 15 includes various elements that are not directed to the abstract idea under 2A. These elements include a client device, a network, one or more processors and the generic computing elements described in the Applicant's specification in at least Para 0111-0113. These elements do not amount to more than the abstract idea because it adds insignificant extrasolution activity such as mere data gathering, and a generic computer performing generic functions. In addition, the receiving, sending and accessing limitations of Claim 15 recites computer functions that the courts have recognized as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)…at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information; Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 
	Therefore, Claim 15 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
Response to 35 U.S.C. §103 Arguments
Applicant’s arguments regarding 35 U.S.C. §103 rejection of the claims have been fully considered, but are not persuasive. Furthermore, Applicant’s arguments are moot in light of newly amended language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 7-9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 2017/0197710 A1) in view of Buczkowski et al. (US 2010/0299177 A1).
	Regarding Claim 1, Ma teaches the limitations of Claim 1 which state
	receiving, from a client device, a request for transport services transmitted over a network, the request including data identifying a rider, an origin, and a destination (Ma: Para 0043-0044, 0061-0062, 0070 via In some implementations, each assigned VTOL aircraft 108 receives a flight plan/task in the form of a sequence of instructions from control center 102 through radio communication channels. The flight plan can include times, locations, routes, speeds, and other information necessary to perform a flight service. The onboard computer of each VTOL aircraft 108 controls the aircraft to perform the flight plan based on these instructions. Multiple types of sensors, such as GPS, gyroscopes, light detection and ranging (LIDARs), piton tubes, cameras, can be equipped on VTOL aircraft 108. The onboard computer can process these sensor data to facilitate the control of taking off, landing, and cruising of VTOL aircraft 108. Moreover, the sensor data collected during the flight can be transmitted to control center 102, which is configured to monitor the status of VTOL aircraft 108 during the flight based on the received sensor data; As shown in FIG. 4, passenger 110 uses an online reservation system 402, such as a reservation website, to schedule a VTOL aircraft service by generating a service request 404. In some embodiments, service request 404 can include: (1) a pickup location; (2) a pickup time; (3) a drop-off location; and (4) 
	determining, using one or more computer processors and based on the origin and the destinations that the transport request is eligible to be serviced, at least in part, by a vertical take-off and landing (VTOL) aircraft (Ma: Para 0061 via As shown in FIG. 4, passenger 110 uses an online reservation system 402, such as a reservation website, to schedule a VTOL aircraft service by generating a service request 404. In some embodiments, service request 404 can include: (1) a pickup 
	sending over the network, to the client device, an itinerary data for servicing the transport request, the itinerary data identifying a leg serviced by the VTOL aircraft (Ma: Para 0062 via After sending the processed service request 406 to the assigned VTOL aircraft 108, control center 102 waits for the response from the assigned aircraft. If control center 102 receives a successful response 408 from the assigned VTOL aircraft 108 indicating that the processed service request 406 is accepted, control center 102 subsequently generates confirmation information 410 which can include: (1) a reservation confirmation; (2) a rescheduled pick up time (if necessary); (3) cost information; and (4) other instructions related to the service. Confirmation information 410 is then sent to passenger 110 and/or displayed on the user interface of online reservation system 402); 
	receiving confirmation data indicating that the rider has boarded the VTOL aircraft (Ma: Para 0070-0072 via Next, the received authentication/identification information is authenticated (step 504). The authentication process can be performed either at the aircraft or at the control center. In one embodiment, when the authentication takes place at the aircraft, the onboard computer of the aircraft 
	sending an instruction over the network to the VTOL aircraft to take-off responsive to one or more conditions being met (Ma: Para 0064-0065 via After confirming that passenger 110 has securely seated, the assigned VTOL aircraft 108 takes off and travels toward destination 420. In some embodiments, during the flight toward destination 420, passenger 110 has no access to the controls of the aircraft. As described above, the flight route is included in the flight plan which is generated by control center 102 and programmed into the aircraft's onboard computer. In some embodiments, the onboard computer of aircraft 108 collects aircraft sensor data during the flight and controls the flight based on the flight plan and the sensor data at all time. In some embodiments, during the flight toward destination 420, control center 102 receives sensor data from aircraft 108 and monitors the flight at all time. Control center 102 can generate new instructions to change the flight plan, such as flight route, flight height, flight speed, etc. based on the received sensor data and other factors that can affect the flight plan).

	Buczkowski though, with the teachings of Ma, teaches of
	accessing historical demand data indicating a variation in demand over time and that includes an expected number of riders in a given time period (Buczkowski: Para 0010, 0027 via The present invention addresses the above problems by providing methods and systems for forecasting future ridership and demand for bus and other transportation services based upon actual measured or counted use. Briefly, automatic passenger counters combined with vehicle locators are used to provide count data for use of a route with a number of stops. At the stops, passengers are counted as they board (oncounts) and debark/leave (offcounts) at each stop. The route may be divided into a number of origin-destination pairs (e.g., a stop where passengers embark is paired with a stop where passengers debark). The count data is gathered over a period of days, weeks, and months, and this historical data or passenger count for the route is then attributed to the route as demand or passenger use of the route, and, more typically, the demand is associated with each OD pair at the specific time of the entry/exit event. The historical OD pair-demand data may then be processed by forecasting and planning software to better forecast future demand. For example, a ridership forecasting tool may use the OD pair-demand data to forecast future demand for buses on the 
	determining, using the one or more computer processors and based on a comparison between the historical demand data and a current time and day, that the VTOL aircraft should wait for additional riders (Buczkowski: Para 0131-0134 via 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ma with the teachings of Buczkowski in order to have accessing historical demand data indicating a variation in demand over time and that includes an expected number of riders in a given time period; determining, using the one or more computer processors and based on a comparison between the historical demand data and a current time and day, that the VTOL aircraft should wait for additional riders. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 7, the combination of Ma/Buczkowski teaches the limitation of Claim 7 which states

	Regarding Claim 8, the combination of Ma/Buczkowski teaches the limitation of Claim 8 which states
	wherein the confirmation that the rider has boarded the VTOL aircraft is received from the client device (Ma: Para 0070-0072 via In some embodiments, the techniques for providing authentication/identification information by a person to access the VTOL aircraft can include, but are not limited to: entering a reservation confirmation number or a password, e.g., using a PIN pad outside the cabin; tapping an Radio Frequency Identification (RFID) or Near Field Communication (NFC) card/key-fob to a RFID/NFC reader outside the cabin; scanning a barcode using a handheld device, such as a smartphone; providing a biometric-based 
	Regarding Claim 9, it is analogous to Claim 1 and is rejected for the same reasons. In addition, Buczkowski teaches of a computer readable storage medium (Buczkowski: Para 0038).
	Regarding Claim 15, it is analogous to Claim 1 and is rejected for the same reasons. In addition, Buczkowski teaches of a computer readable storage medium and one or more processors (Buczkowski: Para 0033 and 0038).
Claims 2-4, 10-12 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 2017/0197710 A1) in view of Buczkowski et al. (US 2010/0299177 A1) further in view of Uber "Fast-Forwarding to a Future of On-Demand Urban Air Transportation" Uber Elevate (October 27, 2016) 98 pages, herein known as Uber.
	Regarding Claim 2, while the combination of Ma/Buczkowski teach the limitations of Claim 1, it does not explicitly disclose the limitations of Claim 2 which 
	Uber though, with the teachings of Ma/Buczkowski, teaches of
	wherein determining the request is eligible to be serviced by the VTOL comprises: determining a distance between the origin and the destination; and determining the request is eligible if the distance is within a predefined range (Uber: Page 59 via Assumptions We made the following assumptions throughout our simulation: 1.    All riders are to take no more than one VTOL leg (i.e., VTOL layovers are not considered). 2.    Max VTOL distance is 120 miles. 3.    En-route VTOL airspeed is 170 mph. 4.    We add 60 seconds and 75 seconds for takeoff and landing times, respectively. 5.    Loading and unloading time of riders take 3 and 2 minutes respectively. 6.    We estimate the time from a rider’s origin (rider’s destination) to a departure (arrival) hub by first converting the Haversine distance to an estimated routing distance using a factor of 1.42, and then applying the average speed from the actual trip. 7.    A rider is eligible for a VTOL route if and only if the estimated duration of the route is at least 40% faster relative to the estimated duration of the ground trip. 8.    All requests are met on an on-demand basis and scheduling rides in advance are not considered.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ma/Buczkowski with the teachings of Uber in order to have wherein determining the request is eligible to be serviced by the VTOL comprises: determining a distance between the origin and the destination; and determining the request is eligible if the distance is within a 
	Regarding Claim 3, while the combination of Ma/Buczkowski teach the limitations of Claim 1, it does not explicitly disclose the limitations of Claim 3 which state estimating a first amount of time to travel from the origin to the destination using only ground-based transportation; and estimating a second amount of time to travel from the origin to the destination using the VTOL aircraft; and determining the request is eligible if the second amount of time is a threshold amount less than the first amount of time.
	Uber though, with the teachings of Ma/Buczkowski, teaches of
	estimating a first amount of time to travel from the origin to the destination using only ground-based transportation; and estimating a second amount of time to travel from the origin to the destination using the VTOL aircraft; and determining the request is eligible if the second amount of time is a threshold amount less than the first amount of time (Uber: Page 59 via Assumptions We made the following assumptions throughout our simulation: 1.    All riders are to take no more than one VTOL leg (i.e., VTOL layovers are not considered). 2.    Max VTOL distance is 120 miles. 3.    En-route VTOL airspeed is 170 mph. 4.    We add 60 seconds and 75 seconds for takeoff and landing times, respectively. 5.    Loading and unloading time of riders take 3 and 2 minutes respectively. 6.    We estimate the time from a rider’s origin (rider’s destination) to a departure (arrival) hub by first converting the Haversine distance to an estimated routing distance using a factor of 1.42, and 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ma/Buczkowski with the teachings of Uber in order to have estimating a first amount of time to travel from the origin to the destination using only ground-based transportation; and estimating a second amount of time to travel from the origin to the destination using the VTOL aircraft; and determining the request is eligible if the second amount of time is a threshold amount less than the first amount of time. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 4, the combination of Ma/Buczkowski/Uber, teaches the limitations of Claim 4 which state
	identifying a plurality of candidate VTOL aircraft (Ma: Para 0019 via assigning a VTOL aircraft to serve the service request by selecting a VTOL aircraft from a 
	identifying, for each candidate VTOL aircraft, a take-off location and a landing location (Ma: Para 0055 via In some embodiments, aircraft scheduling and dispatch system 304 is configured to locate and assign a VTOL aircraft for a service request and subsequently assigns a new flight task to the assigned VTOL aircraft. In some embodiments, scheduling and dispatch system 304 is configured to locate and assign a VTOL aircraft based on optimizing time and cost factors. For example, scheduling and dispatch system 304 can locate a VTOL aircraft by taking into account such factors as aircraft's current positions to a pick up location, aircraft's current flight tasks, aircraft's battery conditions, weather conditions, passengers' special requests, among others. In some implementations, when a VTOL aircraft is selected to execute the scheduled service, flight task generation system 306 takes over the control of aircraft scheduling and dispatch system 304 to generate a concrete flight task (or a “flight plan,” which is used interchangeably with the term “flight task”). In various embodiments, aircraft scheduling and dispatch system 304 is located on a computer at the disclose control center 102); 
	estimating, for each VTOL aircraft, a total time required for the rider to travel from the origin to the take-off location via ground-based transportation, from the take-off location to the landing location via the candidate VTOL aircraft, and from the landing location to the destination via ground-based transportation (Uber: Fig 1 and Pg 59 via Assumptions We made the following assumptions throughout our 
	selecting a candidate VTOL aircraft with a lowest total time (Ma: Para 0055 via In some embodiments, aircraft scheduling and dispatch system 304 is configured to locate and assign a VTOL aircraft for a service request and subsequently assigns a new flight task to the assigned VTOL aircraft. In some embodiments, scheduling and dispatch system 304 is configured to locate and assign a VTOL aircraft based on optimizing time and cost factors); and 
	using the estimated total time for the selected candidate VTOL aircraft as the estimate of the second amount of time (Uber: Fig 1 and Pg 59 via Assumptions We made the following assumptions throughout our simulation: 1.    All riders are to take no more than one VTOL leg (i.e., VTOL layovers are not considered). 2.    Max VTOL distance is 120 miles. 3.    En-route VTOL airspeed is 170 mph. 4.    We add 60 seconds and 75 seconds for takeoff and landing times, respectively. 5.    Loading and unloading time of riders take 3 and 2 minutes respectively. 6.    We estimate 
	Regarding Claims 10-12, they are analogous in nature to Claims 2-4 respectively and are rejected for the same reasons.
	Regarding Claims 16-18, they are analogous in nature to Claims 2-4 respectively and are rejected for the same reasons.
Allowable Subject Matter
Claims 5-6, 13-14 and 19-20 would be deemed as allowable subject matter if rewritten to overcome the rejections under 35 USC 101 and 112. Examiner finds that while the previously cited art Klein disclosed that stop times on a schedule may be adjusted if riders are consistently late at a stop, or adjusting a stop time if an actual request for an adjustment is received, it didn’t nor any prior art, disclose calculating, based on the demand data, a probability that an additional rider will board the VTOL aircraft within a specified time; and determining that the VTOL aircraft should wait if the probability exceeds a threshold.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Barker et al. US 2010/0185486 A1 DETERMINING DEMAND ASSOCIATED WITH ORIGIN-DESTINATION PAIRS FOR BUS RIDERSHIP FORECASTING
Klein et al. US 2017/0169366 A1 Systems And Methods For Adjusting Ride-Sharing Schedules And Routes
Boskovic US 2012/0290652 A1 ARRANGEMENT AND METHOD FOR TRANSPORT SHARING
Mintz US 2019/0012909 A1 SYSTEM AND METHODS TO APPLY ROBUST PREDICTIVE TRAFFIC LOAD BALANCING CONTROL AND ROBUST COOPERATIVE SAFE DRIVING FOR SMART CITIES
Tulabandhula et al. US 2017/0357914 A1 SYSTEM AND METHOD FOR OPTIMAL AUTOMATED BOOKING OF ON-DEMAND TRANSPORTATION IN MULTI-MODAL JOURNEYS
Obaidi US 2017/0090484 A1 DRONE-BASED PERSONAL DELIVERY SYSTEM



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684.  The examiner can normally be reached on 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /HAFIZ A KASSIM/Primary Examiner, Art Unit 3623